After advisement, the opinion of the Court was drawn up by
Weston C. J.
The terms, “ through or under us,” used in the covenant, are broad enough to embrace all lawful claims, derived from the covenantors, collectively or severally. The covenant was joint; and wc must regard it as too narrow a construction to hold, that each might have conveyed separately without a breach. We have hesitated, whether the covenant might not be taken distributively, so as to hold each severally liable, upon his own separate conveyance; but the language, expressive of a joint covenant, is too strong to justify the Court in withholding from the grantee a remedy against all, upon any breach, within the range of the covenant. It was made joint for his protection, and as such must be enforced. The case is not so clear as could have been desired ; and we have been referred to no precedents, which can contribute much to its elucidation. If the defendants are held beyond what they intended or expected, they should have explained themselves. In the absence of any better or more satisfactory rule of construction, the law requires, that the terms they use should be taken most strongly against them.

Declaration adjudged good.